     Case 3:17-cv-01126-MEM Document 53 Filed 04/22/21 Page 1 of 2




                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

ILEANA RIVERA,                         :

                Plaintiff              :    CIVIL ACTION NO. 3:17-1126

          v.                           :         (JUDGE MANNION)

SCRANTON HOUSING AUTH.,                :

               Defendant               :


                                 ORDER


    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:


    (1)    The report and recommendation of Judge Mehalchick,

           (Doc. 46), is ADOPTED IN ITS ENTIRETY with respect to

           all claims against defendant SHA.

    (2)    The plaintiff’s third amended complaint, (Doc. 45), is

           DISMISSED WITH PREJUDICE regarding all of her

           claims.

    (3)    The objections to the report filed by plaintiff, (Doc. 49), are

           OVERRULED.
             Case 3:17-cv-01126-MEM Document 53 Filed 04/22/21 Page 2 of 2




          (4)      The clerk of court is directed to close this case.




                                               s/ Malachy E. Mannion
                                               MALACHY E. MANNION
                                               United States District Judge

Date: April 22, 2021
17-1126-03-ORDER




                                            -2-
